                                         Case 5:20-cv-05799-LHK Document 119 Filed 09/14/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4
                                                                      UNITED STATES DISTRICT COURT
                                   5

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8
                                         NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                   9
                                                       Plaintiffs,                         ORDER RE: PRODUCTION OF
                                  10                                                       INSPECTOR GENERAL DOCUMENT
                                                 v.                                        PRODUCTION
                                  11
                                         WILBUR L. ROSS, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14
                                              Before 3 a.m. Pacific Time on Thursday, September 10, 2020, the Court issued an Order to
                                  15
                                       Produce Administrative Record, ECF No. 96, that ordered Defendants to produce the following on
                                  16
                                       September 13, 2020 (“September 13 Production”):
                                  17
                                              By September 13, 2020, Defendants Bureau Director Steven Dillingham and Secretary of
                                  18          Commerce Wilbur Ross and all of their direct reports/subordinates shall file the following,
                                              and a privilege log for any privileged documents: All documents comprising the Replan
                                  19
                                              and its various components for conducting the 2020 Census in a shortened time period,
                                  20          including guidance, directives, and communications regarding same. The date range of the
                                              documents is April 13, 2020 to August 3, 2020. These custodians can limit their review to
                                  21
                                              documents and materials directly or indirectly considered during these four months.
                                  22
                                       ECF No. 96 at 21. The Court also ordered Defendants to produce the following on September 16,
                                  23
                                       2020 (“September 16 Production”):
                                  24
                                              By September 16, 2020, Associate Director Fontenot, his subordinates, and the individuals
                                  25          engaged with Fontenot to consider and prepare the Replan shall file the following, and a
                                              privilege log for any privileged documents: All documents and materials directly or
                                  26
                                              indirectly considered when making the decision to replace the COVID-19 Plan with the
                                  27          Replan. The date range of the documents is April 13, 2020 to August 3, 2020. These

                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: PRODUCTION OF INSPECTOR GENERAL DOCUMENT PRODUCTION
                                             Case 5:20-cv-05799-LHK Document 119 Filed 09/14/20 Page 2 of 3




                                                custodians can limit their review to documents and materials directly or indirectly
                                   1
                                                considered during these four months.
                                   2
                                       Id.
                                   3
                                                On September 13, 2020 at 11:45 a.m. Pacific Time, twelve hours before the production
                                   4
                                       deadline, Defendants filed a notice stating that they had identified more than 8,800 documents as
                                   5
                                       responsive for the September 13 Production, but that Defendants had reviewed only 2,484 of those
                                   6
                                       documents. ECF No. 104 at 2. Defendants stated that “[r]eview of the remaining documents
                                   7
                                       remains ongoing” and that “[b]ecause review of the remaining documents remains ongoing, and
                                   8
                                       due to the volume of documents involved, Defendants will be unable to produce or log any
                                   9
                                       additional documents today.” Id. Moreover, Defendants did not identify when they would
                                  10
                                       complete the September 13 Production.
                                  11
                                                At the September 14, 2020 case management conference (“CMC”), Defendants stated that
                                  12
                                       their next production would be on September 16, 2020, but that they would not complete the
Northern District of California
 United States District Court




                                  13
                                       September 13, 2020 Production on September 16, 2020. Moreover, Defendants stated that they
                                  14
                                       are still collecting documents for the September 16 Production and did not know how many
                                  15
                                       documents would be responsive.
                                  16
                                                At the CMC, Defendants stated that they would be unable to comply with the Court’s
                                  17
                                       Order to Produce the Administrative Record because compliance would not be physically feasible
                                  18
                                       and would be an impossibility.
                                  19
                                                In response to Defendant’s failure to comply with the Court’s order on September 13,
                                  20
                                       2020, Plaintiffs filed the Department of Commerce Inspector General’s August 13, 2020
                                  21
                                       Information Memorandum for Secretary of Commerce Wilbur Ross, which included the following
                                  22
                                       Request for Information:
                                  23
                                                To assist the OIG in its oversight responsibilities, please provide all documents or
                                  24            communications, including but not limited to email, instant messages, and text
                                                messages:
                                  25
                                                       1. Discussing or referring in any manner to the decision to accelerate the 2020
                                  26                   Census schedule as described in the August 3, 2020 press release.
                                  27                   2. Detailing the persons involved, and their respective involvement, in the
                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: PRODUCTION OF INSPECTOR GENERAL DOCUMENT PRODUCTION
                                          Case 5:20-cv-05799-LHK Document 119 Filed 09/14/20 Page 3 of 3




                                                      decision to accelerate the 2020 Census schedule.
                                   1
                                                      3. Detailing the reasons for the decision to accelerate the 2020 Census
                                   2
                                                      schedule.
                                   3
                                               Please provide all requested documents and communications by close of business
                                   4           Monday, August 17, 2020. You may also produce any additional documentation or
                                               information you deem relevant to this request for information.
                                   5
                                       ECF No. 111-2 at 5.
                                   6
                                               At the September 14, 2020 CMC, Defendants could not state whether Defendants had
                                   7
                                       complied with the Inspector General’s Request for Information. Defendants will confirm whether
                                   8
                                       they complied in whole or in part with the Request for Information on Monday, September 14,
                                   9
                                       2020.
                                  10
                                               To ease the burden on the Defendants, the Court requests that Defendants produce in
                                  11
                                       camera the documents Defendant’s produced to the Inspector General that would constitute the
                                  12
Northern District of California
 United States District Court




                                       administrative record or would be included in the administrative record. The Court would treat all
                                  13
                                       such documents as privileged and conduct an in camera review. If the Court determines that a
                                  14
                                       document is not privileged, Defendants shall have an opportunity to object to the Court’s
                                  15
                                       determination. The Court would not consider in its determination of Plaintiff’s motion for stay
                                  16
                                       and preliminary injunction any privileged documents.
                                  17
                                               Defendants shall respond to the Court’s proposal on Monday, September 14, 2020.
                                  18
                                       IT IS SO ORDERED.
                                  19
                                  20
                                       Dated: September 14, 2020
                                  21
                                                                                       ______________________________________
                                  22
                                                                                       LUCY H. KOH
                                  23                                                   United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28                                                    3
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: PRODUCTION OF INSPECTOR GENERAL DOCUMENT PRODUCTION
